Order entered October 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01123-CV

                     IN THE INTEREST OF A.B., ET AL., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. 13-197-X-305th

                                           ORDER
       This is an accelerated appeal from an order in suit affecting parent-child relationship and

appointing permanent managing conservator. See TEX. R. APP. P. 28.4. By order signed June

18, 2013, the trial court appointed Dennis R. Croman attorney ad litem for appellant Father, who

is indigent. Stating Father no longer wishes to be represented by counsel, Mr. Croman has filed

a motion for withdrawal of counsel. Pursuant to Texas Family Code section 107.016(2), we refer

the motion to the trial court. See TEX. FAM. CODE ANN. § 107.016(2) (West 2014).

       We ORDER the trial court to conduct a hearing no later than October 20, 2014, to

determine first whether Father desires to prosecute the appeal. If Father desires to prosecute the

appeal, the trial court shall then determine whether good cause exists to allow Mr. Croman to

withdraw.    See id. If the trial court determines good cause exists to allow Mr. Croman to

withdraw, the trial court shall determine whether Father desires to be represented by appointed

counsel. If Father desires to be represented by appointed counsel, the trial court shall appoint
new counsel. If Father does not desire to be represented by counsel, the trial court shall advise

Father of the dangers and disadvantages of self-representation. See Faretta v. California, 422
U.S. 806, 835 (1975); In re C.L.S., 403 S.W.3d 15, 21 (Tex. App.-–Houston [1st Dist.] 2012, pet.

denied). The trial court shall also advise Father that he does not have a due process right to

hybrid representation. See Smith v. Smith, 22 S.W.3d 140, 153 (Tex. App.-–Houston [14th Dist.]

2000, no pet.) (op. on reh’g); Posner v. Dallas Cnty. Child Welfare Unit of Tex. Dep’t of Human

Servs. 784 S.W.2d 585, 588 (Tex. App.-–Eastland 1990, writ denied). Because the reporter’s

record has not been filed, if the trial court determines Father desires to prosecute the appeal, the

trial court shall also determine whether Father has requested the reporter’s record. If Father has

requested the record, the trial court shall direct the official or deputy reporter to immediately

commence the preparation of the record. See TEX. R. APP. P. 28.4(b)(1). As Father was

determined to be indigent prior to trial, he is presumed to remain indigent for the duration of the

appeal and may proceed without advance payment of costs. See id. 20.1(a)(3).

       We ORDER the trial court to make written findings of fact on each of the above-

identified issues. We further ORDER Pamela Sumler, Official Court Reporter for the 305th

Judicial District Court, to file a reporter’s record of the hearing on Mr. Croman’s motion to

withdraw and ORDER Gary Fitzsimmons to file a supplemental clerk’s record containing the

trial court’s findings, any supporting documentation, and orders to this Court no later than

October 22, 2014.

       We DIRECT the Clerk of the Court to transmit a copy of this order to Honorable Cheryl

Shannon, Presiding Judge of the 305th Judicial District Court; Ms. Sumler; Mr. Fitzsimmons;

counsel for the parties; and Father, at the address provided by Mr. Croman in his motion to

withdraw.
       We ABATE the appeal to allow the trial court to comply with this order. It shall be

reinstated October 24, 2014 or when the requested record is received, whichever is earlier.



                                                    /s/     ADA BROWN
                                                            JUSTICE